The plaintiffs in error, hereinafter called defendants, were convicted in the county court of Alfalfa county on a charge of having unlawful possession of intoxicating liquor, and were sentenced as follows: Ray Brown to pay a fine of $250 and be confined in the county jail for a period of three months; Lon Brown to pay a fine of $200 and to be confined in the county jail for a period of sixty days.
The evidence discloses that six gallons of whisky were found in a granary on a farm owned by L.S. White. The officers concealed themselves in the granary, and, when the defendants came into the granary, the officers arrested them, and they were charged with having possession of this whisky. Nowhere in the record is there any evidence connecting the defendants with having possession of the whisky, nor is there any evidence that they knew the whisky was in the granary. The evidence is insufficient to sustain the judgment.
The case is reversed. *Page 335